11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Justin D. Perryman,                           * From the 35th District Court
                                                of Brown County,
                                                Trial Court No. CV1611446

Vs. No. 11-18-00327-CV                        * September 2, 2021

Citizens National Bank at Brownwood,          * Memorandum Opinion by Trotter, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Justin D. Perryman.